Case: 17-40355      Document: 00514236557         Page: 1    Date Filed: 11/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-40355                                FILED
                                  Summary Calendar                      November 14, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EUNEISHA HEARNS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-93-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Euneisha Hearns appeals her 46-month, within-guidelines sentence for
conspiracy to commit bank fraud.             Hearns’s sentence includes a 14-level
enhancement based on attributable losses of $ 865,940.18 from 10 transactions
involving her submission of fraudulent mortgage loan applications.                              See
U.S.S.G. § 2B1.1(b)(1)(H). Hearns challenges the sufficiency of the evidence
that she was a knowing participant in six of those transactions, evidence of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40355    Document: 00514236557        Page: 2   Date Filed: 11/14/2017


                                  No. 17-40355

which was not introduced at trial but which the district court found to be
“relevant conduct” under the Guidelines.            See § 2B1.1(b)(1); U.S.S.G.
§ 1B1.3(a)(2); United States v. Bernegger, 661 F.3d 232, 242 (5th Cir. 2011).
Hearns concludes that the court erred by attributing the losses resulting from
those six transactions to her for purposes of calculating her sentence.
      The presentence report (PSR), supported by the affidavit and testimony
of Rodney Connor, reflects that Hearns prepared and submitted mortgage loan
applications   for   the   six   properties   at    issue    containing   material
misrepresentations about the borrowers’ finances and falsely stating that the
borrowers would provide funds for the down payment and closing costs. Such
funds were in reality provided by members of the conspiracy. The borrowers
stated that they did not supply the false information to Hearns. Additionally,
two of Hearns’s accomplices confirmed that Hearns knew at the time that the
borrowers were not providing their own down payment and closing funds, thus
contradicting her representations to the lenders.
      Beyond making conclusory assertions, Hearns does not challenge the
reliability of the PSR or other evidence. See United States v. Ollison, 555 F.3d
152, 164 (5th Cir. 2009); United States v. Valles, 484 F.3d 745, 759 (5th Cir.
2007). Nor does she dispute that the loan applications she submitted for the
relevant properties were materially false. She argues only that there is no
direct evidence that she falsified any of the information or had actual
knowledge of any material falsity at the time. From the facts contained in the
PSR, however, the district court could plausibly infer that Hearns submitted
those loan applications knowing that they contained materially false
information about the borrowers’ finances and the source of the down payment
and closing funds. See United States v. Coleman, 609 F.3d 699, 708 (5th Cir.
2010) (holding that a factual finding is not clearly erroneous if it is plausible



                                        2
    Case: 17-40355    Document: 00514236557     Page: 3   Date Filed: 11/14/2017


                                 No. 17-40355

in light of the record as a whole). The district court thus had a sufficient
evidentiary basis for attributing the resulting losses to Hearns. See Bernegger,
661 F.3d at 242.
      With respect to the ensuing issue of whether Hearns’s fraudulent actions
constituted “relevant conduct” under the Guidelines, she fails to provide
adequate briefing. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir.
2010). As a result, Hearns fails to show that the district court’s “relevant
conduct” determination or its attribution of loss under § 2B1.1(b)(1) was clearly
erroneous. See United States v. Reasor, 541 F.3d 366, 369 (5th Cir. 2008).
Accordingly, we affirm the judgment of the district court. See United States v.
Fernandez, 770 F.3d 340, 342, 344-45 (5th Cir. 2014).
      AFFIRMED.




                                       3